Citation Nr: 9900654	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service connected residual scars of a gunshot wound to the 
right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a rating decision by North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant a compensable 
rating for service connected residuals for a gunshot wound to 
the right leg.  The case was appealed to the Board, who 
remanded the matter in April 1997 for a determination of 
representation for the veteran, and again in December 1997 
for a further examination of the veterans right leg.  The 
veteran now contends that it is his left leg, vice his right 
leg, that is disabled.  As the RO has previously addressed 
the issue of service connection for a left leg disability, 
and that issue is not before the Board, this decision will 
address solely the issue of a compensable rating for the 
veterans service connected residuals of a right leg gunshot 
wound. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his leg condition has worsened and 
that, accordingly, his disability rating should be increased.  
However, as previously discussed, the veteran contends that 
his left leg is the leg that sustained shrapnel wounds.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence does not support an increased rating for residuals 
of shrapnel wounds to the right leg.    


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected residuals of a shrapnel 
wound to the right knee is manifested by no evidence of scars 
and no complaints of pain or tenderness in his right leg.


CONCLUSION OF LAW

The criteria for an assignment of a compensable rating for 
residuals of a shrapnel wound to the right leg have not been 
satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The noncompensable rating for the 
disability at issue has been effect since December 1945.  A 
January 1947 rating decision granted service connection, with 
a noncompensable disability rating, for residuals of a 
shrapnel wound to the right leg, based on the evidence then 
of record.  The evidence consisted of the veterans service 
medical records.  From the veterans discharge physical 
examination report, the record shows that in April 1944 the 
veteran received multiple shrapnel wounds to his right leg 
during hostile actions in France.  He was treated in a field 
hospital in France.  The discharge examination report notes 
no objective findings of musculoskeletal defects, but 
multiple shrapnel scars on his right leg which were neither 
tender nor adherent.

In May 1965, the veteran underwent a VA examination during 
which the examining physician was unable to definitely 
identify any right leg scars that could in any way be related 
to his service connected disability.  The veteran had 
numerous small scars from trauma sustained in his work over 
the years, but the examiner noted no disability of any kind.  
X-ray examination of the right leg found no abnormal skeletal 
changes and no evidence of any metallic foreign body.  

The ROs December 1992 rating decision states that there is 
no evidence that the veteran received medical treatment for 
his service connected right leg.  In the veterans March 1993 
personal hearing before the RO, the veteran stated that he 
still has the bullet in his right leg from his war-related 
gunshot wound.  He testified that he has pain and weakness in 
his right leg, and that doctors have examined the leg but 
have not written any examination reports.  He stated that he 
has a scar, but that it is not sore.
 
In February 1998, VA examined the veterans right knee.  No 
entry or exit wounds, or tissue loss, or any scars at all, 
were found on the right leg.  The examiner found no adhesions 
or tendon damage; nor bone, joint or nerve damage in the 
right leg.  Muscle strength of the right leg, in both 
contraction and extension, was considered full, with no 
muscle herniation.  Range of motion testing was normal.  X-
ray test results were normal with no shrapnel detected.  As 
part of the examination diagnoses, the physician stated that 
no residuals of the right leg gunshot wound could be obtained 
upon examination.         

As indicated above, the veteran has appealed the assignment 
of a noncompensable rating for his service connected 
residuals of a shrapnel wound to the right leg, and contends 
that a higher rating is warranted.  After a review of the 
records, the Board finds that the evidence does not support 
his claim for an increased evaluation.

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the RO has assigned the current 
noncompensable rating for the residual scars of the right leg 
under Diagnostic Code 7805.  The Board will consider any of 
the possibly applicable code sections in making its decision.  
Since the February 1998 VA examination revealed no evidence 
of any scars on the veterans right leg, Diagnostic Codes 
7803 (scars, superficial, poorly nourished, with repeated 
ulceration), 7804 (scars, superficial, tender and painful on 
objective demonstration), and 7805 (scars, other, rated on 
limitation of function of affected part) do not apply.

The Board also considers the applicability of any of the 
diagnostic codes relating to muscle injuries of the leg which 
may cause disability to the lower extremity in proximity to 
the gunshot wound.  Again, according to the February 1998 VA 
examination report, the examiner found the veteran to have 
full muscle strength in his right leg, full range of motion 
in the surrounding joints, and no evidence of shrapnel in his 
right leg.  Therefore, Diagnostic Codes 5310  5318 (which 
apply to muscle Groups X  XVIII, for the foot and leg, and 
pelvic girdle and thigh) also do not present disability 
criteria applicable to the veterans case.  Furthermore, 
since the veteran does not exhibit any limitation of motion 
of his right leg, Diagnostic Codes 5260 and 5261 (for 
limitation of flexion and extension of the leg, respectively) 
also do not apply to the veterans case.     

As the record demonstrates that the veteran does not 
presently exhibit any abnormalities or problems with the 
functioning of his right leg, and does not complain of pain 
or tenderness from his shrapnel wound, the Board finds no 
basis to increase the rating for his protected noncompensable 
service connected disability resulting from a right leg 
gunshot wound. 

This noncompensable disability rating according to the 
Schedule does not, however, preclude the Board from granting 
a higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings exists in the 
Schedule that anticipates greater disability of the right 
leg.  The record does not establish a basis to support a 
higher rating under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for a right 
leg disability.  In fact, he states that he does not have any 
problems with his right leg.  The record also does not show 
that the veterans right leg condition has markedly 
interfered with his employment.  The record does not show 
that his right leg has prevented or hindered any attempts to 
obtain gainful employment.  For the reasons noted above, the 
Board concludes that the impairment resulting from the 
residuals of the shrapnel wound to the right leg is properly 
evaluated by the noncompensable rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted.

ORDER

An increased (compensable) rating for service connected 
residuals of a gunshot wound to the right leg is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
